UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2011 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 000-52313 (Commission file number) 62-0474417 (IRS Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) (Zip Code) (865)632-2101 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The Tennessee Valley Authority (“TVA”) entered into an agreement on February 3, 2011, to issue $1.5 billion of TVA’s 3.875% Global Power Bonds 2011 Series A Due February 15, 2021 (the “Bonds”).The settlement date for the transaction is February 8, 2011.The Bonds bear a coupon rate of 3.875% and pay interest semi-annually on each February 15 and August 15, beginning August 15, 2011.The Bonds mature on February 15, 2021, and are not subject to redemption prior to maturity.After reflecting the transaction’s discount and after deducting the fees of the managers, net proceeds to TVA are $1,483,545,000, exclusive of estimated out-of-pocket expenses incurred in connection with offering the Bonds. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tennessee Valley Authority (Registrant) Date:February 8, 2011 /s/ John M. Thomas, III John M. Thomas, III Chief Financial Officer 3
